Case: 09-20611     Document: 00511151545          Page: 1    Date Filed: 06/23/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 23, 2010

                                       No. 09-20611                         Lyle W. Cayce
                                                                                 Clerk

BARNA CONSHIPPING, S.L.,

                                                   Plaintiff - Appellant
v.

COMMERCIAL METALS CO,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:09-CV-163


Before JOLLY, SMITH, and OWEN, Circuit Judges.
PER CURIAM:*
        After studying the briefs, hearing argument, and reviewing the record, we
conclude that the district court correctly decided this case. Specifically, the
appellant’s complaint fails to allege, first, any facts sufficient to show
abandonment, see Adams v. Unione Mediterranea di Sicurita, 220 F.3d 659, 671
(5th Cir. 2000); second, it has failed to establish that it is a party to or third-
party beneficiary of any maritime contract that would give it a maritime lien, see



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20611    Document: 00511151545   Page: 2   Date Filed: 06/23/2010

                                No. 09-20611

Norfolk S. Ry. Co. v. Kirby, 543 U.S. 14, 31-32 (2004). The judgment of the
district court is therefore
                                                                  AFFIRMED.




                                      2